UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7691



FRED FREEMAN,

                                              Plaintiff - Appellant,

          versus


JONATHAN E. OZMINT, Director South Carolina
Department of Corrections; WARDEN BAZZLE;
MUHAAWAHA, Case Worker; OLSON; JOHN DOE,
Medical Director; AMY ENLOE,

                                              Defendants -Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-04-22832)


Submitted: March 30, 2006                      Decided: April 7, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fred Freeman, Appellant Pro Se. Steven Michael Pruitt, MCDONALD,
PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Fred Freeman appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.           See Freeman v. Ozmint, No.

CA-04-22832 (D.S.C. Sept. 30, 2005).          We deny Freeman’s motion for

appointment of counsel. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -